Citation Nr: 0425434	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  97-28 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental disorder 
as secondary to service-connected residuals of head trauma.

2.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic headaches.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee with degenerative joint disease, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the right knee with degenerative joint disease, currently 
rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
epididymitis, left.

6.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Clayte Binion III, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from October 1973 to December 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was most recently before the Board in March 
2004.

The issues of entitlement to service connection for a mental 
disorder as secondary to service-connected residuals of head 
trauma, entitlement to an initial rating in excess of 10 
percent for posttraumatic headaches, and entitlement to a 
total disability rating based in individual unemployability 
due to service-connected disabilities (TDIU) are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's knees have nearly full range of motion; 
subluxation and lateral instability have not been shown.

2.  The veteran's epididymitis does not require long-term 
drug therapy or intermittent intensive management, nor has it 
resulted in 1-2 hospitalizations per year.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2003).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee with degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2003).

3.  The criteria for the assignment of a compensable rating 
for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 4.7, 4.115b, Diagnostic Code 7525 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations that have assessed the severity of the 
veteran's service-connected disabilities.

In April 2004 (among other places) the veteran was notified 
of the evidence he could submit and the evidence that VA 
would obtain.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  The Board finds 
that VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the claimant.

Service connection is in effect for chondromalacia of the 
left knee with degenerative joint disease, currently rated as 
10 percent disabling, chondromalacia of the right knee with 
degenerative joint disease, currently rated as 10 percent 
disabling, and epididymitis, rated as noncompensable.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Left knee and right knee

The veteran's knee disabilities are currently evaluated under 
Diagnostic Codes 5010-5260.  Under Diagnostic Code 5010, 
traumatic arthritis is to be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joints involved.  Diagnostic Code 5260 provides that 
limitation of flexion of a leg to 45 degrees warrants a 10 
percent evaluation, and limitation of flexion of a leg to 
30 degrees is rated 20 percent.  Diagnostic Code 5261 
provides that limitation of extension of a leg to 10 degrees 
warrants a 10 percent evaluation, and limitation of extension 
of a leg to 15 degrees is rated 20 percent.  The Board 
observes that standard motion of a knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Looking to the reports of the May 2001 and May 2004 VA 
examinations, it appears that the veteran has essentially 
full range of motion of the knees.  As such, there is no 
basis for a rating in excess of 10 percent under Diagnostic 
Codes 5260 or 5261.

The Board has also considered the claim as it relates to his 
complaints of pain in the knees under other potentially 
applicable Diagnostic Codes.  However, the medical evidence 
shows that the veteran does not even have slight recurrent 
subluxation or lateral instability of the knees required for 
ratings under Diagnostic Code 5257.  See VAOPGCPREC 23-97 
(July 1, 1997).

The nature of the veteran's bilateral knee disability has 
been reviewed, as well as the functional impairment which can 
be attributed to bilateral knee pain and weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
While knee pain has been complained of and reported on 
examination and VA treatment records, there is no evidence to 
support a finding of such additional functional loss so as to 
more nearly approximate limitation of flexion of a leg to 30 
degrees under Diagnostic Code 5260 or limitation of extension 
of a leg to 15 degrees under Diagnostic Code 5261.  
Essentially, despite the veteran's complaints of pain, the 
only objective evidence of record of knee disability is very 
slight limitation of motion.  He has been assigned a 10 
percent disability rating for each knee based on his 
complaints of pain associated with his arthritis (shown on a 
November 1999 VA MRI of the lower extremities).  There have 
been no findings indicative of a moderate knee disorder, such 
as impaired gait, impaired muscle strength, or muscle 
atrophy, which indicates that the effect of the veteran's 
bilateral knee disorder on his functional abilities is 
negligible (as noted by the May 2004 VA examiner).

In short, the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's bilateral 
knee disabilities.

II.  Epididymitis, left.

The veteran's epididymitis is rated as noncompensable under 
the provisions of Diagnostic Code 7525, which provides that 
it is to be rated as a urinary tract infection.  Under 38 
C.F.R. § 4.115a, a 10 percent rating would be assigned if the 
disability requires long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating is warranted where 
the evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management.

The medical record is absent for evidence that the 
epididymitis is productive of long-term drug therapy, 1-2 
hospitalizations per year, or any requirement of  
intermittent intensive management.  In fact, epididymitis was 
not found on the most recent VA genitourinary examination 
(June 2003).  As such, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a compensable disability evaluation.  38 C.F.R. 
§ 4.7.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, this case does not 
present such a state of balance between the positive evidence 
and the negative evidence to allow for favorable 
determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's knee disabilities and epididymitis have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for chondromalacia of the 
left knee with degenerative joint disease is denied.

A rating in excess of 10 percent for chondromalacia of the 
right knee with degenerative joint disease is denied.

A compensable rating for epididymitis, left, is denied.


REMAND

The Board finds that correspondence from the veteran's 
attorney (dated in June 26 and June 27, 2004) raises valid 
questions concerning the issue of entitlement to service 
connection for a mental disorder as secondary to service-
connected residuals of head trauma.  In particular, the Board 
finds that the claims file should be returned to the May 2004 
VA examiner for an opinion concerning the question of whether 
the veteran suffers from a somatization or a 
cognitive/dementia disability related to the service-
connected residuals of head trauma.

The Board observes that due to the posture of this case, the 
issue of entitlement to an initial rating in excess of 10 
percent for posttraumatic headaches is inextricably 
intertwined with the service connection for a mental 
disability issue.  As such, they must be considered together, 
and thus a decision by the Board on the headaches issue (as 
well as the issue of entitlement to a TDIU) would at this 
point be premature.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should furnish the claims file 
to the examiner who conducted the May 
2004 VA mental disorders examination and 
request that he review the file and his 
examination report and state an opinion 
in response to the following: whether it 
is as least as likely as not that the 
veteran suffers from a somatization or a 
cognitive/dementia disability related to 
the service-connected residuals of head 
trauma.  If the examiner is no longer 
available, the RO should request another 
qualified physician to review the claims 
file and provide the requested opinion.

2.  Following the aforementioned 
development, the issues of entitlement to 
service connection for a mental disorder 
as secondary to service-connected 
residuals of head trauma, entitlement to 
an initial rating in excess of 10 percent 
for posttraumatic headaches, and 
entitlement to a total disability rating 
based in individual unemployablity due to 
service-connected disabilities (TDIU) 
should again be reviewed on the basis of 
all the evidence.  If the benefits sought 
are not granted in full, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



